Citation Nr: 1604153	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-28 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of the lumbar spine, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for osteoarthritis of the left hip, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for osteoarthritis of the right hip, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for residuals of a fracture of the right distal fibula, currently evaluated as 10 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970. 

This case comes before the Board of Veterans Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2015, the Board remanded the case to afford the Veteran a requested Board hearing.  In August 2015, the Veteran testified at a Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserted during his August 2015 hearing that his service-connected status post fracture of the right distal fibula and associated osteoarthritis of the lumbar spine and hips have increased in severity since the most recent VA examination in July 2008.  Under these circumstances, the Veteran must be afforded a new VA examination for an opinion with respect to the severity of the disabilities, to include whether the service-connected right lower extremity disability, back, and hip disabilities result from a common etiology for purposes of a TDIU.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), 4.16(a); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Additionally, the Veteran stated that he has been unemployed since 2004, and that he applied for disability benefits from the Social Security Administration (SSA) in approximately 2007.  VA is obliged to attempt to obtain and consider relevant SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  As such records may be relevant to the Veteran's claims, an attempt must be made to obtain those records.  

In addition, the Veteran testified to having been evaluated at Michael E. DeBakey VA Medical Center (MC) in Houston, Texas, in association with his back disability.  He also indicated recent treatment at the Central Arkansas Veterans Healthcare System, John L. McClellan Memorial Veterans Hospital in Little Rock, Arkansas, and at a VA outpatient clinic in Fayetteville, Arkansas, probably referring to the Fayetteville Vet Center, in Fayetteville, Arkansas.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Because the outcome of the increased rating claims could impact the TDIU claim, the issues are inextricably intertwined with the TDIU claim.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records from February 2009 to the present, to include from the VAMC in Houston, Texas; the Central Arkansas Veterans Healthcare System John L. McClellan Memorial Veterans Hospital in Little Rock, Arkansas, and a VA outpatient clinic in Fayetteville, Arkansas, to include the Fayetteville Vet Center, in Fayetteville, Arkansas.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations. 

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Thereafter, schedule the Veteran for VA examination(s) to determine the current severity of his service-connected osteoarthritis of the lumbar spine and hips, and residuals of a fracture of the right distal fibula.  The entire record must be reviewed by the examiner(s). 

All signs and symptoms necessary for rating the Veteran's service-connected disabilities of the back, hips, and right lower extremity must be reported in detail.  The examiner must also detail all functional impairment from the Veteran's osteoarthritis of the lumbar spine, osteoarthritis of the right and left hip, and residuals of a fracture of the right distal fibula, to include any impact on occupational functioning, to include as a result of required medications for such.

The opinion should specifically address the Veteran's assertion that his service-connected osteoarthritis of the lumbar spine, osteoarthritis of the right and left hip, and residuals of a fracture of the right distal fibula, should be considered as resulting from common etiology for purposes of a TDIU.  

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

